IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 111 EM 2016
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
I. DEAN FULTON,                               :
                                              :
                     Petitioner               :


                                         ORDER
PER CURIAM

       AND NOW, this 1st day of September, 2016, the Motion for Leave to File Petition

for Allowance of Appeal in Excess of 9,000 Words is DENIED. Petitioner is DIRECTED

to file a compliant Petition for Allowance of Appeal within 30 days.